Title: To Benjamin Franklin from James Bowdoin, 1 May 1780
From: Bowdoin, James
To: Franklin, Benjamin


My dear Friend
Boston May 1st. 1780
It gave me great pleasure to hear by the Marquis de la Fayette, who arrived here three days ago that you continued to enjoy a perfect State of health.
The Snows of seventy winters seem to have had no other effect on your constitution than to whiten your locks.
It is for the credit of philosophy, when its adepts can so well guard against the attendants of age. But what is age? If it be only decay, it is not to be estimated by years, but a man’s feeling. If a man feels himself well and Sprightly, or is not sensible of decay, he is young at a hundred: and the contrary sensations will denominate him old at twenty. I wish the continuance of your health, and that half a century hence, as well as frequently at times intermediate, we may have the pleasure of taking a bottle together, and drinking, et de bon goût—to the health, prosperity and long life of our illustrious ally his present most christian majesty. When the title most christian, was given to the kings of France, it was prophetic of the present reign: for what can be more christian than to relieve the oppressed, and Support and defend the liberties and happiness of mankind.— Buvons, buvons a la Santè du roy.— Whether this be good french or not, I do not know: but the wish implied in it, is the wish of every honest American upon the Continent.

Having So good an opportunity by Mr. Guild, I embrace it to inclose to you a copy of the Constitution of government lately agreed on by our State-Convention to be Submitted to the consideration of the people. We shall Shortly know, whether they will accept it or not; or what alterations are to be made in it. It is time there should be a Supercedeas on the old Constitution: things being circumstanced as they are.
Mr. Guild’s inclinations leading him to See Holland and France, he expressed a great desire of being introduced to Dr. Franklin. I beg leave to recommend him to you as a worthy Sensible gentleman, who will be able to give you information of the present State of things here. As he has testimonials from the President & Fellows of Harvard College relative to his character, I need not say any thing further on that head.— The bad state of my eyes makes writing painful to me. You will therefore have the goodness to excuse this short Scroll; and to believe that I am with great affection and regard dear Sir—Yr most obedt. hble Servt.
James Bowdoin
Honble Dr. Franklin
 
Addressed: The honble Benja. Franklin Esqr / at / Paris
